Citation Nr: 1002798	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  04-43 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent 
for coronary artery disease (CAD) for the period prior to 
April 30, 2009.

3.  Entitlement to a rating in excess of 30 percent for CAD 
for the period beginning April 30, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to 
December 2002.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from rating decisions issued by 
the Regional Office (RO) in Manchester, New Hampshire.  In 
September 2008 the Board remanded this claim for additional 
development; such development having been completed, the case 
was returned to the Board for appellate consideration.  The 
Board notes that while the Veteran also initially appealed 
his entitlement to a compensable rating for left ear hearing 
loss, he later withdrew that claim; therefore, it will not be 
considered herein.

The Veteran testified before a decision review officer (DRO) 
at an April 2005 hearing.


FINDINGS OF FACT

1.  The Veteran's hypertension was not shown to have been 
characterized by diastolic blood pressure that was 
predominantly 110 or greater, or by systolic blood pressure 
that was predominantly 200 or greater, at any time during the 
period encompassed by this appeal.

2.  Prior to April 30, 2009, the Veteran's CAD was not shown 
to have been productive of a workload of less than 7 
metabolic equivalents (METs) resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or x-ray; left ventricular dysfunction with an ejection 
fraction of 50 percent or less, more than one episode of 
acute congestive heart failure within any one year; or 
chronic congestive heart failure.

3.  Beginning April 30, 2009, the Veteran's CAD was not shown 
to have been productive of a workload of 5 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or x-ray; left ventricular 
dysfunction with an ejection fraction of 50 percent or less; 
more than one episode of acute congestive heart failure 
within any one year; or chronic congestive heart failure.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hypertension were not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, diagnostic 
code 7101 (2009).

2.  For the period prior to April 30, 2009, the criteria for 
an initial rating in excess of 10 percent for CAD were not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.104, diagnostic code 7005 (2009).

3.  For the period beginning April 30, 2009, the criteria for 
a rating in excess of 10 percent for CAD were not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.104, diagnostic code 7005 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a VCAA notice in November 
2002, prior to the adjudication of the claims herein, which 
explained what the evidence needed to show in order to 
establish service connection for a claimed disability.  This 
letter also explained that VA requested the Veteran's service 
treatment records, and notified the Veteran that if he 
provided signed authorizations to VA it would attempt to 
obtain private treatment records on his behalf.  In May 2004 
the Veteran was sent another letter that again explained the 
principles relevant to establishing service connection for a 
claimed disability.  It also explained that VA was requesting 
all records held by federal agencies and would make 
reasonable efforts to obtain records from private treatment 
sources identified by the Veteran.  In October 2008, the 
Veteran was sent an additional notice that provided more 
information about VA's duty to assist him and, additionally, 
adequately explained the general manner whereby VA assigns 
disability ratings and effective dates.  The Veteran's claims 
were thereafter readjudicated, including in an August 2009 
rating decision.  His claim for a higher evaluation for CAD 
was also readjudicated in an August 2009 supplemental 
statement of the case (SSOC).  

The Veteran's claim for higher initial ratings for his 
hypertension and CAD are issues that stem from his claim for 
entitlement to service connection for these disabilities. The 
RO granted service connection for CAD in a June 2003 rating 
decision and for hypertension in an August 2004 rating 
decision.  The Veteran filed notices of disagreement arguing 
that he should have received higher ratings for these 
disabilities . In these types of circumstances, VA is not 
required to issue a new VCAA letter. See VAOPGCPREC 8-2003.  
In this precedential opinion, the General Counsel held that 
although VA is required to issue a Statement of the Case 
(SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 
5103(a) does not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue. Id.  A SOC addressing the requirements for increased 
ratings for the disabilities in question was sent to the 
Veteran in November 2004 and a SSOC addressing these issues 
was issued on May 2005.  An additional SSOC dated in August 
2009 also addressed the requirements for a higher rating for 
CAD.  Additionally, an August 2009 rating decision that 
partially granted the Veteran's appeal of the initial ratings 
that were assigned for the disabilities at issue herein also 
explained the rating criteria applicable to hypertension and 
CAD.  

In addition to providing various notices to claimants, VA 
also must make reasonable efforts to assist the them in 
obtaining the evidence that is necessary to substantiate 
their claims, unless no reasonable possibility exists that 
such assistance would aid in substantiating such claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has of 
record evidence including service treatment records, private 
treatment records, VA examination reports, a transcript of 
the Veteran's testimony at his April 2005 DRO hearing, and 
various written statements that were submitted by the 
Veteran.  

While the Veteran indicated that he had private treatment for 
various disabilities at other private facilities from which 
VA was unable to obtain records, the Veteran was properly 
notified of VA's inability to obtain these records and he was 
not able to produce these records on his own behalf.  The 
Board also acknowledges that there are no private treatment 
records in the claims file that pertain to the period after 
early 2005.  However, the Veteran was requested to provide 
these records, or authorizations permitting VA to obtain 
these records, in October 2008 and a follow up request was 
sent in January 2009.  The Veteran failed to do provide the 
requested information.  The Board notes that "[t]he duty to 
assist is not always a one way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA. 

The Board also finds that VA substantially complied with the 
instructions set forth in the Board's September 2008 remand 
of this matter.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub 
nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not 
required under Stegall where Board's remand instructions were 
substantially complied with).  In this regard, the Board 
notes that while the RO/AMC did not issue an SSOC with regard 
to the Veteran's hypertension claim as instructed by the 
September 2008 remand, it did readjudicate this claim in the 
August 2009 rating decision and the Veteran and his 
representative were notified of this decision and provided a 
copy thereof.  Thus, the Board finds this action to be in 
substantial compliance with its instructions as set forth in 
its September 2008 Remand as required by Dyment. 

II.  Initial Ratings

The Veteran claims that his hypertension and CAD are more 
serious than is indicated by the initial ratings that VA 
assigned for these disabilities.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

        A.  Facts

		1)  Service treatment records

During the Veteran's service, in January 2001, he experienced 
a myocardial infarction which required treatment including 
cardiac catheterization and the placement of a stent.  At the 
time of his retirement examination in June 2002, the 
Veteran's blood pressure (systolic/diastolic) was 116/70.  
The examining physician's assistant noted that the Veteran's 
blood pressure had increased prior to his myocardial 
infarction but that it had not subsequently been a problem.  
The physician's assistant also noted that the Veteran had no 
further heart problems since his January 2001 surgery.  

The Veteran's service treatment records do not show sustained 
elevated blood pressure as that term is defined by regulation 
(systolic blood pressure predominantly 160 or greater or 
diastolic blood pressure predominantly 90 or greater), see 38 
C.F.R. § 4.104 diagnostic code 7101 note 1, although there 
are instances when the Veteran's blood pressure was elevated.  
They do show that the Veteran was prescribed altenolol, a 
beta blocker that can be used to treat hypertension and 
various cardiovascular problems, after his heart surgery.  

		2)  VA examinations

The Veteran was first examined by VA in May 2003.  At that 
time, the Veteran reported his history of undergoing an 
angiogram and angioplasty with the placement of a stent 
during his service in January 2001.  He denied seeing a 
physician since his discharge from military service.  He 
reported that while he previously took blood pressure 
medication, he no longer did so.  His blood pressure was 
recorded as "140/10" [sic] as confirmed by 3 readings.  The 
Veteran's chest was clear and resonant and his heart had a 
normal rate and rhythm at approximately 90 beats per minute.  
No murmurs were noted.  The examiner estimated the Veteran 
could sustain a workload of 7-10 METs.  

The Veteran was reexamined in July 2004.  At that time, the 
Veteran reported that he was diagnosed with both hypertension 
and CAD in January 2001 when he had a myocardial infarction.  
He reported that he then took metoprolol, a beta blocker, to 
treat his hypertension.  He reported that he experienced 
occasional chest pains.  He told the examiner that he walked 
3 to 5 miles per day and reported that he could swim one half 
to one mile.  He denied any shortness of breath, fatigue, 
dizziness, or syncope.  He denied experiencing angina when 
climbing 2 to 3 flights of stairs.  

Upon examination, the Veteran was noted to be well developed 
and in no acute distress.  No lifts, thrills, or heaves of 
the chest were palpated or observed.  The point of maximal 
impulse was palpated at the left sternal border at the apex.  
The heart had a regular rate and rhythm without rubs, clicks, 
gallops, or murmurs and capillary refill was less than 2 
seconds.  His chest was clear to auscultation.  The Veteran's 
blood pressure readings in his left arm were 128/84, 120/80, 
118/78, and 120/80.  His METs were assessed as greater than 7 
but not greater than 10 based upon the Veteran's reported 
activity level.

Pursuant to the Board's instructions as set forth in the 
September 2008 remand, the Veteran was reexamined by VA on 
April 30, 2009.  At that time the Veteran reported that he 
had not had any additional heart testing or heart problems 
since his prior examination.  He continued to take a beta 
blocker medication for his blood pressure and his heart 
condition.  He had not had any hospitalizations for his heart 
since his 2001 cardiac catheterization.  There was no history 
of traumatic injury to the heart, cardiac neoplasm, 
hypertensive renal disease, or stroke related to 
hypertension.  Hypertensive heart disease was not present  
There was no history of congestive heart disease, 
endocarditis, pericarditis, fatigue, syncope, or dyspnea.  
The Veteran did report experiencing nosebleeds and headaches 
related to his hypertension.  The Veteran also reported very 
occasional short episodes of various pains in his chest, 
arms, and legs as well as weekly angina.  

Upon examination, the Veteran appeared to be in no acute 
distress.  His blood pressure readings were 132/76, 128/68, 
and 132/80 and his pulse was 68.  His heart rhythm was 
regular without clicks or rubs.  There was no jugular venous 
distension.  The point of maximal impulse was at the 5th 
intercostal space.  The Veteran's chest appeared normal and 
his breath sounds were clear bilaterally.  He had no 
peripheral edema.  A chest x-ray did not show any pulmonary 
abnormalities.  An electrocardiogram was interpreted as 
normal.  Left ventricular dysfunction was greater than 50 
percent.  The examiner estimated that the Veteran got 
occasional chest pains and shortness of breath at greater 
than 5 METs but less than 7 METs based upon the Veteran's 
report of walking to the examination.  

The Veteran's hypertension was noted to have no effects on 
his ability to exercise, travel, or to perform feeding, 
bathing, grooming, or toileting activities and mild effects 
on the Veteran's ability to perform chores, shop, and engage 
in recreational activities.  However, the examiner 
nonetheless assessed that the Veteran's hypertension had 
"significant effects" on his ability to work because stress 
causes increased blood pressure.  The Veteran told the 
examiner that he turned down jobs in order to avoid stress.  

The Veteran's CAD was noted to have no significant 
occupational effects and to mildly to moderately effect the 
Veteran's ability to perform physical activities secondary to 
increased fatigue.  

		3)  Private treatment records

A private treatment record from November 2003 indicated that 
the Veteran's blood pressure was then 112/80.  His heart was 
in regular sinus rhythm.  The Veteran's hypertension was 
noted to be well controlled by medication.  

An echocardiogram dated in May 2004 showed normal left 
ventricular size and function.  There were no significant 
valvular abnormalities.   

A June 2004 note from the Veteran's private doctor that was 
submitted by the Veteran indicated that the Veteran had 
hypertension and CAD which required continued medical 
treatment.  A June 2004 treatment note from a private 
physician recorded that the Veteran's blood pressure was 
112/76 and that his pulse was regular.  He had regular sinus 
rhythm.  The diagnostic impression was hypertension under 
good control with medication and CAD with preserved left 
ventricular function.  

The Veteran also obtained an examination for purposes of this 
claim from a private physician in January 2005.  The private 
physician indicated that the Veteran continued taking 
medication and that his blood pressure, confirmed by three 
readings, was then 140/100.  The Veteran's heart was a normal 
size per the results of an echocardiogram.  

A private treatment note, also from January 2005, noted that 
the Veteran's blood pressure was 126/80 and well controlled.  
It also noted that a recent echocardiogram was normal.  The 
Veteran was recommended to continue using his then-current 
medications.  



		4)  Lay evidence

In the Veteran's May 2004 notice of disagreement (NOD) to the 
initial rating assigned for his CAD he alleged that his CAD 
affected his ability to fully exercise and move about 
normally.  He also wrote that he was required to take 
medication for hypertension.

In a written statement dated in June 2004 the Veteran noted 
that he could no longer exercise as vigorously as he 
previously had and that is his earnings were lower because he 
had to avoid stressful jobs so as to not aggravate his 
hypertension.  He again stressed his need for medication. 

In his August 2004 NOD to the initial rating assigned for the 
Veteran's hypertension, he alleged that he had diastolic 
blood pressure higher than 100 at times in the past and that, 
had there not been a typographical error in the VA May 2003 
report of examination, this would have been evident at that 
time.  He also noted that his blood pressure would be higher 
than was shown upon examination if he did not take his anti-
hypertensive medication.  

At a DRO hearing in April 2005 the Veteran explained that he 
was told that his blood pressure was either 140/100 or 
140/110 at the May 2003 VA examination.  He also testified 
that since he had a heart attack while he was in service he 
would have a heart condition for the rest of his life.  

In May 2005 the Veteran wrote another letter in which he 
essentially reiterated his prior contentions, but also noted 
that he no longer walked as much as he previously had and no 
longer swam.  

        B.  Hypertension

The Veteran's hypertension is rated pursuant to 38 C.F.R. § 
4.104, diagnostic code 7101.  A rating of 10 percent is 
assigned where a Veteran's diastolic blood pressure is 
predominantly 100 or more; this is also the minimum 
evaluation for an individual with a history of diastolic 
blood pressure predominantly 100 or more who requires 
continuous medication for control of his or her hypertension.  
A rating of 20 percent is assigned when a Veteran's diastolic 
blood pressure is predominantly 110 or more or his or her 
systolic blood pressure is predominantly 200 or more.  A 
rating of 40 percent is assigned when a Veteran's diastolic 
blood pressure is predominantly 120 or greater.  A rating of 
60 percent is assigned when a Veteran's diastolic blood 
pressure is predominantly 130 or more.  Id. 

Additionally, hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  Id at note 1.  

The evidence does not show that the Veteran had diastolic 
blood pressure that was predominantly 110 or more or systolic 
blood pressure that was predominantly 200 or more at any time 
during the pendency of this appeal.  Rather, as shown by the 
facts set forth above, throughout the appeal period the 
Veteran's hypertension was noted to be well controlled by 
medication and his diastolic pressure was predominantly well 
below 100.  There is no evidence that the Veteran ever had 
systolic blood pressure of 200 or greater at any time during 
the appeal period.  The facts therefore do not support a 
higher rating pursuant to the diagnostic criteria set forth 
above.  

The Board acknowledges the Veteran's argument that because 
the blood pressure readings from the May 2003 VA examination 
of the Veteran were improperly recorded the correct number 
could possibly have been 110.  However, the Board notes that 
in order to receive a rating in excess of 10 percent the 
Veteran's diastolic blood pressure would need to have been 
predominantly 110 or greater.  Given the other evidence of 
record showing that the Veteran's blood pressure was well 
controlled on medication, even assuming that the Veteran's 
diastolic blood pressure was 110 on the date of the May 2003 
examination, this would be insufficient to warrant a higher 
rating for hypertension at any time.  

The Board also finds that the Veteran's symptoms do not 
present such an exceptional disability picture so as to 
render the schedular rating inadequate.  
38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 
111, 115 (2008) (the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate).  The Veteran has not 
been hospitalized at any time for his hypertension, except to 
the extent that this accompanied his heart attack in 2001.  
Moreover, while the Veteran reported that he turned down jobs 
due to concerns about "stress" and the VA examiner who 
performed the April 2009 evaluation noted that exposure to 
stressful situations could raise the Veteran's blood 
pressure, this was not shown to markedly interfere with the 
Veteran's ability to engage in employment.  Notably, the 
Veteran's hypertension was assessed as having little to no 
effect on his ability to engage in any other activities which 
is inconsistent with a showing that it would markedly 
interfere with his employability.  No information was 
provided by the Veteran concerning the nature of the 
"stress" that he allegedly turned down jobs to avoid or the 
role or extent of this "stress" with respect to his usual 
occupation other than his assertion in a June 2004 written 
statement that jobs with "less pressure" tended to be 
"lower paid."   

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, a rating higher than 10 
percent for hypertension is denied.

	C.  CAD

The Veteran's CAD is evaluated pursuant to 38 C.F.R. § 4.104, 
diagnostic code 7005.  A rating of 10 percent is assigned 
when a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope or where continuous medication is required.  A rating 
of 30 percent is assigned when a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope or when there is evidence of 
cardiac hypertrophy or dilation on an electrocardiogram, 
echocardiogram, or x-ray.  A rating of 60 percent is assigned 
when a Veteran had more than one episode of congestive heart 
failure within the past year, or where a workload of greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or where there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A rating of 100 percent is assigned for 
chronic congestive heart failure, or where a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or where there is left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  Id.

The facts discussed above do not show that the Veteran met 
the criteria for a rating in excess of 30 percent at any time 
during the period relevant to this appeal.  There is no 
evidence that the Veteran ever had multiple episodes of 
congestive heart failure per year, chronic congestive heart 
failure, or left ventricular dysfunction with an ejection 
fraction of 50 percent or less during this time.  Rather, his 
only heart attack occurred in January 2001, when he was still 
in service, and he has neither been hospitalized for heart 
troubles nor had another episode of heart failure since that 
time.  His most recent VA examination specifically noted that 
the Veteran did not have congestive heart failure.

Additionally, although the Veteran was examined three times 
by VA, the METs required to produce symptoms were never 
estimated to be 5 METs or less.  The Veteran's private 
treatment records do not estimate the METs required to 
produce symptoms, so the estimations produced by the VA 
examiners, which were based on the Veteran's reported 
physical activities and symptoms, are the only evidence of 
record as to this factor.  

Similarly, there is no evidence that the Veteran met the 
criteria for a 30 percent rating any earlier than April 30, 
2009, the date of the most recent VA examination wherein the 
examiner estimated that the Veteran would experience some 
slight symptoms at a workload of greater than 5 but less than 
7 METs.  

There is no evidence of cardiac hypertrophy or dilation on an 
electrocardiogram, echocardiogram, or x-ray prior to April 
30, 2009 and, in fact, the most recent VA examination 
indicated that these studies were still normal.  

The prior 2 VA examiners who evaluated the Veteran assessed 
that he would experience symptoms at greater than 7, but less 
than 10, METs.  While the Veteran conjectured that since the 
VA examiner who performed the May 2003 examination failed to 
notice an important typographical error in his report he may 
also have failed to properly assess the METs factor, this is 
entirely speculative.  The Veteran provided no evidence that 
he experienced symptoms at METs of 7 or less prior to April 
30, 2009.  Moreover, when the Veteran was reexamined in July 
2004 the examiner also assessed the METs at which the Veteran 
would experience symptoms to be greater than 7, which was 
consistent with the earlier evaluation.  The examiner 
specifically noted the significance of the Veteran's activity 
level consisting of walking at least 3 miles per day.  

There is nothing in the Veteran's private treatment records 
that suggests that the VA examiners improperly assessed the 
Veteran with regard to his METs at the May 2003 and July 2004 
examinations.  Moreover, the Board notes that while the Vet 
is competent to report observable symptoms, he lacks the 
expertise that is necessary to render an opinion as to the 
METs at which he would experience symptoms.  See, e.g., 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also, 
e.g., Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992).  Absent such evidence, there is no basis for awarding 
a rating in excess of 10 percent at any time prior to April 
30, 2009.

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating for the Veteran's CAD inadequate.  38 C.F.R. 
§ 3.321(b).  See also Thun, 11 Vet. App. at 115.  There is no 
evidence that the Veteran was hospitalized at any time during 
the appeal period as a result of his CAD.  There is also no 
evidence that the Veteran's CAD materially affects his 
employment.  In fact, the most recent VA examination 
indicated that this disorder would have no significant effect 
on the Veteran's employment.  Moreover, the Veteran has not 
identified any manner whereby his CAD affects his employment.

The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim.  See, e.g., Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b). 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial rating in excess of 10 percent for 
CAD for the period prior to April 30, 2009 is denied.

Entitlement to a rating in excess of 30 percent for CAD for 
the period beginning April 30, 2009 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


